Title: To Benjamin Franklin from ——— de Gimat, 19 January 1778: résumé
From: Gimat, —— de
To: Franklin, Benjamin


<Vic Fezensac, January 19, 1778, in French: M. de Gimat, an officer in the Viennois regiment, went to your country with Lafayette. He has only once sent us word, that they had landed in Carolina and were on their way to join the army. We are worried to have heard no more. My cousin was in several actions, we know, and his poor mother has asked me to find out whether he is dead, wounded, or a prisoner. You are the only one in France who can give a desolated family news of an officer who left us to fight your enemies and to help, at the risk of his life, in restoring your liberty.>